Title: Stephen Cathalan to Thomas Jefferson, 13 August 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            Dear Sir—
            Marseilles the 13th August 1818—
          
          I Confirm you my Respects of the 25th april & 2d may Last, which I hope will have Reached you, as well, as the nine Boxes of wine, with one Basket of Maccaroni, I Shipped, on the Ship fair Trader, Geo Fletcher Master, Bound for Alexandria, amounting as per Invoice to F 257=70= to your Debit;
          on the 16th July, I was honnored with your Favor of the 5th april Inclosed in a letter of Mr Jn Vaughan of Philadelphia of the 14th may, with one Draft of Stephen Gerard, on James Laffitte & Co of Paris, Payble at Sixty Days Sight unto my order & for your Acct pr ƒ 2205— making Dars 420, as Mentioned in your Said Letter, at ƒ 5—25 pr Dar which I have Passed on your Credit.
          the Ship Juliana, when I Received Mr Vaughan’s Letter & Said Inclosures, being on Sailing out for Philada, I had Scarcely the Time to write a Line to Mr Vaughan to acknowledge him the Receipt of his Said Remittance, Requesting him to Inform you of it, & that your new orders mentioned in your Letter, would be Executed.
          I wrote Immediately to Mr Durand of Perpignan for
          
            
              one
               
              Cask
               
              of abt
               
               64 Gallons
               
              TJ
              }
              old Rivesaltes wine; in Dble Casks—
            
            
              1
              
              dto
              
              of
              
              30
              {
              TRJ
            
          
          he answered me on the 27th that =he had taken due notice of my order, which he hoped to obtain at moderate Price, tho’ the good qualities are very Scarce, & he would do the best to Satisfy you;= tho’ I Recommended him to Send them to me as Soon as Possible, I have not heard from him Since;
          I forwarded at Same time your Inclosed Letter to Mr Sasserno asking to him for you 300– Bottles of nice wine to Reach me, if Possible, before the 15th Inst handing him at Same time a Copy of the Paragraph of your Letter about him & Said wine;—in answer =he Informed me, that his Commission as Consul has not yet Reached him, that he is not So much at a Loss, about it, Since I mentioned to him, that I thought it would be Sent at Same time with a number of new Commission to old and  newly appointed Consuls, of the U.s. in Europe & in this kingdom of France near h. M. Chan M. to obtain h. Said Mty’s Exequature;=
          =as to the wine, he has Shipped  Six Boxes of 50 Bottles Each, red wine of Bellet-nice, which has been Sold to them, to be of the year 1812—& which he can Certify after being tasted by him and Connoisseurs, & worth to Laid on the Tables of the 1st Classes a Broad, & tho’ it may not have of that little  Silky, Enough, he apprehends, my Respectable Friend Ths Jeffon may wish; yet he hopes that it’s quality will Suit his & his Friend’s Palate considering it’s Corroborative quality; he was So fortunate to have found, that quality of wine he was Sending to me, for you, that there is Scarcely no more dry old wine of Good quality, So more So, that they Sale now wine of 2 a 3 years Crops at about the Same Price, as the Last Sent to me for you, Last year; & this present Invoice, will not Cost more on Board at nice than about ƒ 1=60 pr Bottle;= he charges me, meantime =he may answer to your kind favor, to transmit you his Deep Sense of Gratitude, for your Interest & protection towards him;=;
          This wine is Just arived & Landed here, but the Brig Siro of Philadelphia Geo. Lockyer, having Cleared out  & in this united States’s Chancery, & Custom house, & being Still anchored in this Road Since before yesterday; it was Impossible for me to Ship it on her; She is Bound for Phila & the cheasapeack, and all what I have time to do, now, is to write you these few Lines, if not being Sure, I may forward it thro’ Said Brig Siro;—
          meantime, then, I may, I hope about the end of this month Ship the whole you have ordered to me for your Self & your Grand Son T. Jefferson Randolph; I beg you to accept my best wishes for your Good health & happiness and of your whole worthy Family, with my Everlasting Gratitude, for your Good Continued Protection & Friendship, for me; with which I have the honor to be with Great Respect allways at your Commands & Sincerely—
          
            my Dear Sir your most obedt & Devoted Servt
            Stephen Cathalan.
          
        